Citation Nr: 0925145	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for polycythemia vera.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to 
December 1981.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg. Florida.

In May 2009, the Veteran testified during a personal hearing 
before the undersigned.  A copy of the transcript is 
associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset in service and is 
etiologically related to his active service.

2.  During the May 2009 personal hearing before the 
undersigned, prior to the promulgation of a decision in the 
appeal, the Veteran's representative stated the withdrawal of 
the Veteran's appeal for polycythemia vera.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to service connection for 
polycythemia vera have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2008).

At the start of the personal hearing before the undersigned 
in May 2009, the Veteran's representative confirmed the 
withdrawal of the claim for service connection for 
polycythemia vera.  Hearing transcript at 2.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and the appeal is 
dismissed. 

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

VA must consider both lay and medical evidence in deciding a 
claim for entitlement to service connection.  See Buchanan v.  
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Lay 
evidence may be sufficient to grant service connection.  Id.  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the  
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service treatment records show no complaints of or treatment 
for tinnitus.  A report of medical examination upon 
separation in December 1981 indicated a normal clinical 
evaluation of the Veteran's ears.  These reports provide 
probative evidence against the Veteran's claim as they tend 
to show that he did not suffer from an in-service disease or 
injury.

However, a report of medical history from January 1979 
reveals that the Veteran has had hearing loss.  In the same 
report, the Veteran did not indicate that he has or ever had 
ear trouble.  Thus, while this report shows that the Veteran 
may have had a hearing condition in service, there is no 
indication that he was suffering from tinnitus.

A VA outpatient treatment report from September 2001 
indicated that the Veteran complained of tinnitus.  The 
examining physician noted that the Veteran stated he had 
tinnitus for the last several months.  However, during the 
May 2009 hearing, the Veteran's representative clarified that 
as notated on the September 2001 treatment, the Veteran 
reported that the tinnitus was a gradual problem and had not 
gotten any better or worse in the preceding weeks.

In June 2007, the a VA outpatient treatment report indicated 
that the Veteran suffered from subjective high-pitched 
tinnitus in both ears.  There, the Veteran described his 
symptom as a "ringing sound."

Audiologist "D.U." provided a letter regarding the 
Veteran's tinnitus.  He noted that the Veteran sought 
treatment for tinnitus at the VA Pensacola Outpatient Clinic 
audiology department in June 2007.  Furthermore, D.U. 
referred to the Veteran's reported history of damaging noise 
levels from loud communications equipment while in a confined 
area.  The Veteran reported that concussion grenades were 
thrown on the deck above his work area while on Navy vessels.  
With respect to the etiology of the Veteran's tinnitus, D.U. 
opined that "[the Veteran's] longstanding tinnitus was more 
likely than not caused by his military noise exposure."

The Board notes that D.U. did not indicate his review of the 
Veteran's claims file.  However, there is no regulatory or 
statutory requirement for review of the claims file.  Rather, 
38 C.F.R. § 4.1 requires that each disability be reviewed in 
relation to its history.  Where that history is provided by 
the veteran, or for that matter, by sources other than the 
claims file, and the history is accurate, review of the 
claims file reduces to a mere ministerial act.  Thus, D.U.'s 
letter containing a nexus opinion was rendered in relation to 
an accurate history of the Veteran's disability and is an 
adequate opinion for rating purposes.

The Veteran has described symptoms consistent with tinnitus 
and is certainly competent to report on symptoms that he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Additionally, the both the examiner from the June 
2007 treatment, was well as D.U. indicated that the Veteran 
suffers from tinnitus.  Accordingly, the Board finds that the 
first element of a service connection claim has been met, 
that is, that the Veteran suffers from the claimed 
disability.

The Board finds the Veteran's testimony that his symptoms 
began during his military service to be credible.  Military 
records show that the Veteran served as a radio operator 
while in the service for 14 years.  The Board further finds 
that auditory trauma due to frequent exposure to loud noises, 
including constant static noise and loud communications 
equipment, is consistent with the nature of the Veteran's 
service.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's account of the nature, severity, and onset of 
his tinnitus symptoms coupled with D.U.'s nexus opinion, 
establishing that the Veteran's tinnitus is related to his 
military service warrant service connection for tinnitus.  

Consequently, the Board concludes that the remaining elements 
of a service connection claim have been met, namely, that the 
Veteran's injury was caused in service and that there is a 
nexus between that injury and his current disability.  For 
these reasons, service connection for tinnitus is warranted 
and the Veteran's claim must be granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

ORDER

Entitlement to service connection for tinnitus is granted.

The appeal for entitlement to service connection for 
polycythemia vera is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


